EXHIBIT Adventure Energy, Inc. Code of Business Conduct and Ethics Adventure Energy, Inc. ("Adventure") is committed to conducting our business in compliance with all applicable laws and regulations and in accordance with the highest ethical principles. This Code of Business Conduct and Ethics (this "Code") sets forth standards of conduct applicable to the Company's officers, full and part-time employees and directors of the Company, including the Company's senior financial officers. We also expect agents, consultants and contractors hired by the Company to comply with this Code. Throughout this Code, the term "employee" or "you" is used to refer to all officers, employees, directors, agents, consultants and contractors. This Code covers a wide range of business practices and procedures. It does not cover every issue that may arise and certain issues are covered by other agreements or policies as discussed further herein. The Code sets out basic principles to guide all employees of the Company. All of our employees must conduct themselves accordingly and seek to avoid even the appearance of improper behavior. If a law conflicts with a policy in this Code, you must comply with the law; however, if a local custom or policy conflicts with this Code, you must comply with this Code. If any aspect of this Code is unclear to you, or if you have any questions or face dilemmas that are not addressed, you should ask your immediate supervisor how to handle the situation. Employees who violate this Code will be subject to disciplinary action and/or discharge by the Company. Because this Code discusses both our legal and ethical responsibilities, non-compliance with certain aspects of this Code could also subject the individual offender and the Company to civil and/or criminal liability. If you are in, or aware of, a situation which you believe may violate or lead to a violation of this Code, follow the guidelines described in this Code. This Code will be available on our website at www.adventureenergy.com. Compliance with Laws, Rules and Regulations It is the policy of the Company to obey all applicable laws, rules and regulations, both in letter and in spirit.
